DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-6 and 8-13 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 05/06/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 32-42, that the configuration (i) of the present application regarding the support computer that supports various decision-making at the request of the management computer is not disclosed or suggested. Therefore, the configuration (i) of the present invention is not obvious from the cited inventions even for those of ordinary skill in the art.
Examiner respectfully disagrees with Applicant. Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Applicant’s specification states that the management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). Based on broadest reasonable interpretation in light of the specification, Richardson et al. discloses “various decision-making at the request of the management computer” because at least one person may suggest business items and provide opinions related to business execution to the management computer (e.g. survey administrator). 
Applicant further states, on pages 32-42, that the configuration(ii) of the present application regarding the selection of cost input items consisting of the following 4 steps is not disclosed or suggested. The 4 steps comprising: (1) receives and stores information on number of consent of management participants or score given by the management participants for cost input for basic items of business execution transmitted by at least one management participants terminal, (2) compares stored information on the number of consent or the score with a preset reference value and (3) extracts information on basic items whose the number of consent or the score is greater than the preset reference value, and (4) decides the extracted basic items as cost input items.
Although Richardson et al. discloses “various decision-making at the request of the management computer” because at least one person may suggest business items and provide opinions related to business execution to the management computer (e.g. survey administrator), Richardson et al. does not specifically disclose wherein the suggested business items are selected based on number of consent of management participants or score given by the management participants.
However, Yang et al. discloses wherein the suggested business items are selected based on number of consent of management participants or score given by the management participants (Paragraphs 0061 & 0112).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Applicant further states, on pages 32-42, that the cited inventions, the configuration(iii) of the present application in which the management computer and the support computer communicate with each other to make a decision on whether to maintain the selected cost input items is not disclosed or suggested. Further, that the cited inventions, the configuration of the present application in which the management computer and the supporting computer communicate with each other to make a decision on the budget allocation for each item of cost input items is not disclosed or suggested.
Examiner respectfully disagrees with Applicant. Richardson et al. discloses wherein the issues defined by a survey administrator are transmitted to participants and/or experts. Further, the decisions of the participants and/or experts are transmitted to the survey administrator (see at least Figure 1 and related text in Paragraph 0012). Therefore, Richardson et al. discloses a system wherein the administrator and the participant/expert can communicate to each other to get advice and/or collectively determine a decision.
Further, Richardson et al. discloses that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc. (Paragraph 0066).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item and performing a budget allocation decision - as claimed.
 
Applicant's arguments filed on 05/06/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 18-32, that the invention described in claim 1 is not merely a human mental activity or a human activity but rather is a typical invention that can be realized repeatedly..
Examiner respectfully disagrees with Applicant. Step A is merely selecting cost items that are going to be evaluated by a participant group based on a collective decision from the management group. Further, Step B is merely transmitting the selected cost items to the participant group to reach a collective decision from at least one participant. Steps C&D are merely requesting consent and non-consent information from at least one participant. Steps D&E are merely performing a decision based on the consent and non-consent information from at least one participant and transmitting the decision to the management group. Steps F-M are merely transmitting the final collective budget allocation decision to another group of experts. Steps H&I are merely performing a decision based on the consent and non-consent information from at least one expert and transmitting the decision to the management group.
These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The main functions recited in claim 1 are: collecting data (i.e. consent or non-consent information and scores for maintaining of cost input items), analyzing the data (e.g. generate a collective decision), and displaying certain results of the collection and analysis (i.e. send collective decision to managers). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Further, the additional elements of “computers” and “terminals” are merely used for receiving and transmitting consent or non-consent information between managers, participants, and experts. Those are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for decision support comprising: performing a decision to select cost input items according to established rules, wherein the decision to select cost input items comprises: receiving and storing information on a number of consent and non-consent opinions of management participants or scores given by the management participants for cost input for basic items of business execution transmitted by at least one management participants, comparing stored information on the number of consent opinions or the scores with a preset reference value and extracting information on basic items when the number of consent opinions or the scores is greater than the preset reference value, and deciding the extracted basic items as cost input items; transmitting information on the cost input items selected by the management group and opinion request data on whether to maintain the cost input items to the support group; transmitting information on the cost input items and expert opinion request data on whether to maintain the cost input items to at least one support of related experts, transmitting opinion request data including data on consent and non-consent opinions of the maintenance of the cost input items transmitted from the at least one supporter group, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant: performing a decision about whether to maintain cost input items according to established rules and transmitting data of the decision to the management group, wherein the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the maintain cost input items transmitted by at least one support participant: transmitting a budget allocation information set for the cost input items and decision request data on the budget allocation for each item of the cost input items to the support computer, transmitting the budget allocation information set for the cost input items and an expert opinion request data on the budget allocation for each item of the cost input items to at least one support of related experts, transmitting opinion request data including data on the consent and non-consent opinions on the budget allocation for each item transmitted from the at least one support, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant; performing a budget allocation decision on each item of the cost input items according to established rules and transmitting data of the decision to the management, wherein the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the budget allocation each item of the cost input items transmitted by at least one support participant; transmitting business executor information of specific cost input items among the cost input items and a decision request data on selection of business executor for each item of the specific cost input items to the support computer transmitting the business executor information of specific cost input items and an expert opinion request data on the selection of business executor for each item of the specific cost input items to at least one support of related experts; transmitting opinion request data including data on the consent and non-consent opinions on the business executor transmitted from the at least one support, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant; performing a selection decision on the  business executor according to established rules and transmitting data of the decision to the management, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for each business executor transmitted by at least one support participant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a management computer; a support computer; a processor; a memory; a management participant terminal; a support terminal of related experts; and participant terminal.
The management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The processor is merely used to execute the computer program instructions (Page 8). The memory is merely used to store a computer program for decision support of the present invention (Page 8). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. These computers and terminals are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they are just used to receive and transmit information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of performing a decision based on the opinions of participants. The specification shows that the management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The processor is merely used to execute the computer program instructions (Page 8). The memory is merely used to store a computer program for decision support of the present invention (Page 8). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Further, the computers and terminals are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A decision support method comprising: performing a decision to select cost input items according to established rules, wherein the decision to select cost input items comprises: receiving and storing information on a number of consent and non-consent opinions of management participants or scores given by the management participants for cost input for basic items of business execution transmitted by at least one management participants, comparing stored information on the number of consent opinions or the scores with a preset reference value and extracting information on basic items when the number of consent opinions or the scores is greater than the preset reference value, and deciding the extracted basic items as cost input items; transmitting information on the cost input items selected by the management group and opinion request data on whether to maintain the cost input items to the support group; transmitting information on the cost input items and expert opinion request data on whether to maintain the cost input items to at least one support of related experts, transmitting opinion request data including data on consent and non-consent opinions of the maintenance of the cost input items transmitted from the at least one supporter group, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant: performing a decision about whether to maintain cost input items according to established rules and transmitting data of the decision to the management group, wherein the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the maintain cost input items transmitted by at least one support participant: transmitting a budget allocation information set for the cost input items and decision request data on the budget allocation for each item of the cost input items to the support computer, transmitting the budget allocation information set for the cost input items and an expert opinion request data on the budget allocation for each item of the cost input items to at least one support of related experts, transmitting opinion request data including data on the consent and non-consent opinions on the budget allocation for each item transmitted from the at least one support, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant; performing a budget allocation decision on each item of the cost input items according to established rules and transmitting data of the decision to the management, wherein the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the budget allocation each item of the cost input items transmitted by at least one support participant; transmitting business executor information of specific cost input items among the cost input items and a decision request data on selection of business executor for each item of the specific cost input items to the support computer transmitting the business executor information of specific cost input items and an expert opinion request data on the selection of business executor for each item of the specific cost input items to at least one support of related experts; transmitting opinion request data including data on the consent and non-consent opinions on the business executor transmitted from the at least one support, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant; performing a selection decision on the  business executor according to established rules and transmitting data of the decision to the management, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for each business executor transmitted by at least one support participant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: a management computer; a support computer; a management participant terminal; a support terminal of related experts; a participant terminal.
The management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. These computers and terminals are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they are just used to receive and transmit information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of performing a decision based on the opinions of participants. The specification shows that the management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Further, the computers and terminals are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-6 and 8-13 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: how the consent or disagreement information is determined based on established rules; how the consent or non-consent information is provided to a support group for further advise; how the consent or non-consent information is provided to a management group for a final decision; predetermined profits to those who participated in the decision of the issue or items. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0352048 A1), in view of Yang et al. (US 2021/0049306 A1).
Regarding claim 1 (Currently Amended), Richardson et al. discloses a system for decision support comprising (Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts): 
a management computer comprising at least one processor and a memory coupled to the processor that causes the system to perform (Figure1 and related text in Paragraph 0042, As shown in FIG.1 such users may include survey administrators 103 and survey participants 105A, 105B (individually and collectively, 105); Figure 1 and related text in Paragraph 0049, In the illustrated embodiment of FIG.1, collective outcome generator 104 has a processor 112 which is operable to call software routines 114 stored in program memory 116 accessible to processor 112), and a support computer including at least one processor and a memory coupled to the processor that causes the system to perform (Figure1 and related text in Paragraph 0042, As shown in FIG.1 such users may include survey administrators 103 and survey participants 105A, 105B (individually and collectively, 105); Figure 1 and related text in Paragraph 0049, In the illustrated embodiment of FIG.1, collective outcome generator 104 has a processor 112 which is operable to call software routines 114 stored in program memory 116 accessible to processor 112): 
performing, by at least one [administrator], a decision to select cost input items according to established rules (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), wherein the decision to select cost input items comprises: 
… deciding the extracted basic items as cost input items (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the decision is which cost items are going to be included in the budget);
transmitting, by at least one processor of the management computer, information on the cost input items selected by the management computer and opinion request data on whether to maintain the cost input items to the support computer (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108; Examiner notes that the defined issues are transmitted from the client device 103 to the survey conductor 102); 
transmitting, by at least one processor of the support computer, information on the cost input items and expert opinion request data on whether to maintain the cost input items to at least one support terminal of related experts (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108);
transmitting, by at least one processor of the support computer, opinion request data including data on consent and non-consent opinions of the maintenance of the cost input items transmitted from the at least one supporter terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.): 
performing, by at least one processor of the support computer, a decision about whether to maintain cost input items according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the maintain cost input items transmitted by at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.); 
transmitting, by at least one processor of the management computer, a budget allocation information set for the cost input items and decision request data on the budget allocation for each item of the cost input items to the support computer, transmitting, by at least one processor of the support computer, the budget allocation information set for the cost input items and an expert opinion request data on the budget allocation for each item of the cost input items to at least one support terminal of related experts, transmitting, by at least one processor of the support computer, opinion request data including data on the consent and non-consent opinions on the budget allocation for each item transmitted from the at least one support terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as another support participant group);
performing, by at least one processor of the support computer, a budget allocation decision on each item of the cost input items according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the budget allocation each item of the cost input items transmitted by at least one support participant terminal (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the decision is which cost items are going to be included in the budget); 
transmitting, by at least one processor of the management computer, business executor information of specific cost input items among the cost input items and a decision request data on selection of business executor for each item of the specific cost input items to the support computer transmitting, by at least one processor of the support computer, the business executor information of specific cost input items and an expert opinion request data on the selection of business executor for each item of the specific cost input items to at least one support terminal of related experts (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230); 
transmitting, by at least one processor of the support computer, opinion request data including data on the consent and non-consent opinions on the business executor transmitted from the at least one support terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores);Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Paragraph 0116, Similarly , Jim may assign different trust ranks to different other participants for various criteria with respect to different issues depending on the expertise of the different participants for the various criteria and issues); 
performing, by at least one processor of the support computer, a selection decision on the business executor according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for each business executor transmitted by at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item and performing a budget allocation decision - as claimed.
Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group.
However, Yang et al. discloses performing, by at least one processor of the management computer, a decision to select … items according to established rules, wherein the decision to select … items comprises (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”): 
receiving and storing information on a number of consent and non-consent opinions of management participants or scores given by the management participants for cost input for basic items of business execution transmitted by at least one management participants terminal, comparing stored information on the number of consent opinions or the scores with a preset reference value and extracting information on basic items when the number of consent opinions or the scores is greater than the preset reference value, and deciding the extracted basic items as … items (Paragraph 0085, Multiple consensus objects may be created based on one consensus template and may share the information stored in association with the consensus template; Paragraph 0139, plurality of parameters associated with the consensus object. The status summary may comprise a value of the parameter corresponding to the root node of the tree structure. If the value of the parameter corresponding to the root node of the tree structure exceeds a preset threshold, it may be determined that consensus has been achieved with respect to the consensus object).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8 (Currently Amended), Richardson et al. discloses a decision support method comprising (Abstract, Machine-implemented methods and computer systems are disclosed for determining a collective outcome for a survey from a plurality of potential outcomes; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts): 
performing, by at least one [administrator], a decision to select cost input items according to established rules (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), wherein the decision to select cost input items comprises: 
… deciding the extracted basic items as cost input items (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the decision is which cost items are going to be included in the budget);
transmitting, by at least one processor of the management computer, information on the cost input items selected by the management computer and opinion request data on whether to maintain the cost input items to the support computer (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108; Examiner notes that the defined issues are transmitted from the client device 103 to the survey conductor 102); 
transmitting, by at least one processor of the support computer, information on the cost input items and expert opinion request data on whether to maintain the cost input items to at least one support terminal of related experts (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108);
transmitting, by at least one processor of the support computer, opinion request data including data on consent and non-consent opinions of the maintenance of the cost input items transmitted from the at least one supporter terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.): 
performing, by at least one processor of the support computer, a decision about whether to maintain cost input items according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the maintain cost input items transmitted by at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.);
transmitting, by at least one processor of the management computer, a budget allocation information set for the cost input items and decision request data on the budget allocation for each item of the cost input items to the support computer, transmitting, by at least one processor of the support computer, the budget allocation information set for the cost input items and an expert opinion request data on the budget allocation for each item of the cost input items to at least one support terminal of related experts, transmitting, by at least one processor of the support computer, opinion request data including data on the consent and non-consent opinions on the budget allocation for each item transmitted from the at least one support terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as another support participant group);
performing, by at least one processor of the support computer, a budget allocation decision on each item of the cost input items according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for the budget allocation each item of the cost input items transmitted by at least one support participant terminal (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the decision is which cost items are going to be included in the budget); 
transmitting, by at least one processor of the management computer, business executor information of specific cost input items among the cost input items and a decision request data on selection of business executor for each item of the specific cost input items to the support computer transmitting, by at least one processor of the support computer, the business executor information of specific cost input items and an expert opinion request data on the selection of business executor for each item of the specific cost input items to at least one support terminal of related experts (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230); 
transmitting, by at least one processor of the support computer, opinion request data including data on the consent and non-consent opinions on the business executor transmitted from the at least one support terminal, detailed knowledge data therefor, and criteria information of the consent and non-consent opinions or the scoring for the consent and non-consent opinions to at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores);Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Paragraph 0116, Similarly , Jim may assign different trust ranks to different other participants for various criteria with respect to different issues depending on the expertise of the different participants for the various criteria and issues); 
performing, by at least one processor of the support computer, a selection decision on the business executor according to established rules and transmitting data of the decision to the management computer, wherein the support computer performs the decision based on information on the number of consent opinions of support participants or the scores given by the support participants for each business executor transmitted by at least one support participant terminal (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores); Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item and performing a budget allocation decision - as claimed.
Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group.
However, Yang et al. discloses performing, by at least one processor of the management computer, a decision to select … items according to established rules, wherein the decision to select … items comprises (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”): 
receiving and storing information on a number of consent and non-consent opinions of management participants or scores given by the management participants for cost input for basic items of business execution transmitted by at least one management participants terminal, comparing stored information on the number of consent opinions or the scores with a preset reference value and extracting information on basic items when the number of consent opinions or the scores is greater than the preset reference value, and deciding the extracted basic items as … items (Paragraph 0085, Multiple consensus objects may be created based on one consensus template and may share the information stored in association with the consensus template; Paragraph 0139, plurality of parameters associated with the consensus object. The status summary may comprise a value of the parameter corresponding to the root node of the tree structure. If the value of the parameter corresponding to the root node of the tree structure exceeds a preset threshold, it may be determined that consensus has been achieved with respect to the consensus object; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraph 0138).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 2 and 9 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group.
However, Yang et al. discloses wherein the selection of the … input items causes the at least one processor to: request opinions by providing information on various items included in business execution, consent or non-consent opinions on their … input, and score criteria to be given, to the management participant terminal of the management participant group without background knowledge; collect the number of consent opinions or the score information for … input for the various items input by the management participant terminal; and select the item for obtaining the number of consent opinions or the scores higher than the set value as the … input item according to established rules (Paragraph 0004, It is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0085, Multiple consensus objects may be created based on one consensus template and may share the information stored in association with the consensus template; Paragraph 0139, plurality of parameters associated with the consensus object. The status summary may comprise a value of the parameter corresponding to the root node of the tree structure. If the value of the parameter corresponding to the root node of the tree structure exceeds a preset threshold, it may be determined that consensus has been achieved with respect to the consensus object; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, 0111, and 0138; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 3 and 10 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the decision information on the decision to maintain the cost input items causes the at least one processor to: provide information on the cost input items to the support computer (see Figure 1 and related text in Paragraph 0012, The survey outcome-generating server may store, print, display, transmit, and/or otherwise output the results (including for example the strength scores of the potential outcomes, collective satisfaction score, collective dissonance score, and individual satisfaction scores; Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions); 
	request a decision on whether to maintain the cost input items as it is (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
and receive decision information on whether to maintain the cost input items performed by the support computer (Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions), wherein the decision information on whether to maintain the cost input items causes the support computer to: 
provide information on the cost input item to a supporter terminal of a supporter group of related experts to request an expert opinion on maintenance of the selected cost input item (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response):
receive consent and non-consent opinions in maintenance of the cost input items transmitted from the supporter terminal and detailed knowledge data related thereto (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230); 
request opinions by providing opinions about the maintenance of cost input items and detailed knowledge data along with the consent or non-consent opinions information to the support participant terminal of the support participant group (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive the consent or non-consent opinions information on maintenance of the cost input items of the support participants transmitted from the support participant terminal; and decide about maintenance of cost input items based on the consent non-consent opinions information (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item and performing a budget allocation decision - as claimed.
Regarding claims 4 and 11 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the budget allocation for each item of the above cost input items causes the at least one processor to: provide the budget allocation information for the cost input items to the support computer, request a decision on budget allocation for each item of the cost input item (Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions; Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
and receive the budget allocation for the cost input items performed by the support computer, wherein the budget allocation for the cost input items causes the support computer to: provide information on budget allocation for each item of the cost input item to a supporter terminal of a supporter group of related experts and requesting an expert opinion on budget allocation for each item (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive consent of and non-consent opinions and detailed knowledge data on budget allocation for each item of the cost input items transmitted from the supporter terminal (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
request opinions by providing opinions on the consent and non-consent opinions on the budget allocation for each item of cost input and detailed knowledge data on this to the support participant terminal of the support participant group together with information on consent or non-consent opinions (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive information on the consent or non-consent opinions on budget allocation for each item of each item of the cost input of the support participants transmitted from the terminal of the support participant, and decide about budget allocation for each items of cost input items based on the consent or non-consent opinions (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item and performing a budget allocation decision - as claimed.
Regarding claims 5 and 12 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the selection of the necessary business executor among the cost input items causes the at least processor to: receive information of at least one business executor suitable for business execution of cost input items provided by general participants or the general public as a proposal; provide the business executors information, whether or not to consent or non-consent with the selection of the business executor (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.), ...
	Although Richardson et al. discloses a collective influent function, wherein the collective influent function is provided to an administrator (Figure1), Richardson et al. does not specifically disclose wherein the collective influent function is provided to a management participant group to further consent or non-consent with the selection.
	However, Yang et al. discloses to provide the business executors information, whether or not to consent or non-consent with the selection of the business executor, and the set scoring criteria to the management participant terminals without background knowledge to collect the consent and non-consent opinions of the management participant group; and collect the consent and non-consent opinions transmitted from the management participant terminals, and select the business executor with the highest number of consent opinions regarding the selection of the business executor for the cost input item and the business executor with a highest average score, respectively (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the c Richardson et al. and Yang et al., wherein the collective decision is provided to a survey administrator of the invention of Richardson et al. to further incorporate wherein the collective influent function is provided to a management participant group to further consent or non-consent with the selection of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0352048 A1), in view of Yang et al. (US 2021/0049306 A1), in further view of Capel (US 2009/0157427 A1).
Regarding claims 6 and 13 (Original), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Although Richardson et al. discloses a system for a decision support related to a business execution (Paragraph 0066), the combination of Richardson et al. and Yang et al. does not specifically disclose providing predetermined profits to those who participated in the decision of the issue or items.
	However, Capel discloses providing predetermined profits to those who participated in the decision of the issue or items (Paragraph 0003, Financial incentives for physicians to control costs creates conflicts of interest that may compromise the interest of patients. For example, discussions of specific treatment options may be forbidden by a health management organization if the treatment option is not covered by insurance. Additionally, a considerable amount of health care is performed in institutions with varying degrees of safety and competency, further impacting the patient's ability to assess the quality of health care they are receiving; Paragraph 0005, Increased complexities in the diagnosis and treatment of disease are the natural consequence of inevitable and ongoing scientific progression. This includes genomic medicine (personalized medicine). The transfer of this derived and evolving clinical/scientific information necessary for the ideal decision making is dependent on patient-physician communications. For reasons outlined above, the communications are often incomplete and decisions are often made with insufficient information; Paragraph 0030, As discussed herein, it is understood that reference to financial independence is limited to those persons or entities that stand to gain a direct financial benefit from the course of treatment of the patient. This includes, for example, officers, directors, and/or employees that influence the day-to-day operations of a specific entity. For example, a pharmaceutical company may gain a direct financial benefit from a particular course of chemotherapy which a patient may undergo as the patient and/or the patient's insurance company would pay for the chemotherapy. Treating physicians often have long-lasting professional relationships with pharmaceutical companies, receive compensation for promoting certain pharmaceutical products, and/or receive excessive amounts of free samples of pharmaceutical products in return for an endorsement of a particular pharmaceutical product. In like manner, a treating physician, hospital, rehabilitation center, etc. all stand to gain a direct financial benefit from a particular course of treatment of a patient. Similarly, a patient's insurance company is incentivized to pay only for those treatments which it deems to be reasonable under the circumstances in an effort to maximize company profits. For example, a treating physician that considers two procedures to be equivalent would likely recommend a procedure that he may be most qualified to conduct. While the treating physician may do so with only the best of intentions, he unwarily creates unwanted bias in his own recommendation. Each of these parties therefore stands to gain a direct financial benefit from a particular course of treatment; Examiner interprets the predetermined profits as the compensation received for promoting certain products).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for a decision support related to a business execution of the invention of Richardson et al. to further provide predetermined profits to those who participated in the decision of the issue or items of the invention of Capel because doing so would allow the method to avoid a direct financial benefit from a particular decision (see Capel, Paragraph 0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./           Examiner, Art Unit 3624             
                                                                                                                                                                                                                                                                                                     /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624